Citation Nr: 1506438	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-20 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for lumbar strain.

2. Entitlement to service connection for a neurological disorder to include sciatica, and claimed as radiculopathy, to include as secondary to service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service from April 1978 to April 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a statement from a private chiropractor noting he had treated the Veteran for recurring injuries to his spine and extremities since November 2008.  However, records related to such treatment have not been requested or associated with the claims file.  As such, a remand is necessary to request the Veteran submit the necessary medical releases and, should he do so, attempt to obtain these relevant private treatment records.

Further, the Board notes the Veteran's low back disability has not been completely evaluated by a VA examiner since April 2008.  While a VA examination was scheduled in January 2010, the Veteran refused to allow the VA examiner to perform range of motion testing.  On remand, the Veteran should be scheduled a new VA examination to assess the current severity of his low back disability, and is requested to comply with any instructions given by the VA examiner to obtain such an assessment.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he complete VA Form 21-4142, Authorization and Consent to Release Information to VA, for all treatment records related to his service-connected lumbar spine disability.  The AOJ should then obtain any relevant treatment records identified by the Veteran.  An appropriate period of time should be allowed for a response.  Any negative response should be documented into the record.

2. Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected lumbar spine disability.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  All pertinent pathology should be noted in the examination report, including a description of whether the Veteran's disability exhibits weakened movement, excess fatigability, or incoordination, expressed in terms of the degree of range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups as well as the functional impairment and effects on the Veteran's employability.  If the service-connected back disability is productive of neurological disability to include radiculopathy of the lower extremities, this should be documented.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




